     Case 3:17-cv-00919-JLS-LL Document 79 Filed 03/29/21 PageID.448 Page 1 of 3



1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   DIANE SCHROEDER, an individual;                     Case No.: 17-CV-919-JLS (JMA)
     and EQUITY TRUST COMPANY
13
     CUSTODIAN FBO DIANE                                 ORDER DENYING WITHOUT
14   SCHROEDER IRA,                                      PREJUDICE DEFENDANT
                                       Plaintiffs,       JASON CHAPPELL’S MOTION TO
15
                                                         REQUEST CIVIL GIDEON RIGHTS
16   v.
                                                         (ECF No. 76)
17   STEPHEN HUNDLEY; JASON
     CHAPPELL; and DISTRESSED
18
     ACQUISITIONS,
19                                   Defendants.
20
21         Presently before the Court is Defendant Jason Chappell’s Motion to Request Civil
22   Gideon Rights (“Mot.,” ECF No. 76), which the Court construes as a motion to appoint
23   counsel pursuant to 28 U.S.C. § 1915(e)(1). The Motion indicates that Mr. Chappell is
24   “unemployed” and “ha[s] no assets that [he] is able to liquidate” to pay an attorney to
25   represent him, and accordingly Mr. Chappell requests the Court to appoint counsel “[i]n
26   accord with [his] Civil Gideon Rights.” Id. at 1.
27         There is, however, no constitutional right to counsel in a civil case. Lassiter v. Dep’t
28   of Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

                                                     1
                                                                                 17-CV-919-JLS (JMA)
     Case 3:17-cv-00919-JLS-LL Document 79 Filed 03/29/21 PageID.449 Page 2 of 3



1    2009). Rather, the appointment of counsel in a civil case “is a privilege and not a right.”
2    U. S. ex rel. Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965) (citing Wright v. Rhay,
3    310 F.2d 687 (9th Cir. 1962)). And, while 28 U.S.C. § 1915(e)(1) grants the district court
4    limited discretion to “request” that an attorney represent an indigent civil litigant in
5    “exceptional circumstances,” Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th
6    Cir. 2004); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), the Court is only
7    empowered to exercise that discretion if the litigant is “unable to afford counsel,” 28 U.S.C.
8    § 1915(e)(1) (“The court may request an attorney to represent any person unable to afford
9    counsel.”) (emphasis added). “When a claim of poverty is made under section 1915 ‘it is
10   proper and indeed essential for the supporting affidavits to state the facts as to affiant’s
11   poverty with some particularity, definiteness and certainty.’” United States v. McQuade,
12   647 F.2d 938, 940 (9th Cir. 1981) (quoting Jefferson v. United States, 277 F.2d 723, 725
13   (9th Cir. 1960)).
14         Mr. Chappell does not provide an affidavit verifying with some particularity his
15   claim of poverty. The Court directs Mr. Chappell to Form CJA 23, “Financial Affidavit in
16   Support of Request for Attorney, Expert, or Other Services Without Payment of Fee,”
17   available at https://www.casd.uscourts.gov/_assets/pdf/forms/Financial%20Affidavit.pdf
18   (last visited Mar. 24, 2021), which will provide the Court with adequate factual information
19   concerning Mr. Chappell’s income, assets, obligations, and debts to assess whether he is
20   sufficiently indigent for the Court to assess any request for appointment of counsel on the
21   merits. However, the Court notes that, even if Mr. Chappell provides the Court with the
22   requested financial information, Mr. Chappell is only entitled to appointment of counsel if
23   he can establish “exceptional circumstances,” which “requires an evaluation of both the
24   likelihood of success on the merits and the ability of the plaintiff to articulate his claims
25   pro se in light of the complexity of the legal issues involved.” Washington v. Rowland, 29
26   F.3d 638 (9th Cir. 1994) (citations and internal quotation marks omitted). Further, the
27   Ninth Circuit has held that, “[i]n civil actions for damages . . . appointment of counsel
28   should be allowed only in exceptional cases.” Broadnax v. Bureau of Prisons, 841 F.2d

                                                   2
                                                                                 17-CV-919-JLS (JMA)
     Case 3:17-cv-00919-JLS-LL Document 79 Filed 03/29/21 PageID.450 Page 3 of 3



1    1128 (9th Cir. 1988) (citing United States v. Madden, 352 F.2d 792, 794 (9th Cir. 1965)).
2    Thus, even if Mr. Chappell furnishes the Court with the requested financial information,
3    Mr. Chappell’s request for counsel will not be granted as a matter of right.
4          In light of the foregoing, the Court DENIES Mr. Chappell’s Motion (ECF No. 76),
5    WITHOUT PREJUDICE to Mr. Chappell filing an adequately supported motion to
6    appoint counsel.
7          IT IS SO ORDERED.
8    Dated: March 29, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                               17-CV-919-JLS (JMA)
